Judgment affirmed.
See journal entry. The court finds that the trial court erred in giving the following in its charge to the jury: “You have the right to disregard any evidence that you choose and consider that only which appeals to your sense of justice and fairness,” but the court further finds upon consideration of the entire charge and of the whole record that such error was not prejudicial to the rights of plaintiff in error and that substantial justice was done in the judgments of the courts below.
It is, therefore, ordered and adjudged by this court that the judgment of the said circuit court be and the same is hereby affirmed.
Nichols, C. J., Johnson, Donahue, Wanamaker, Jones and Matthias, JJ., concur.